266 U.S. 433 (1925)
THE PANOIL.[1]
No. 139.
Supreme Court of United States.
Argued December 10, 1924.
Decided January 5, 1925.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
Mr. J. Frank Staley, Special Assistant to the Attorney General, with whom Mr. Solicitor General Beck was on the brief, for the United States.
Mr. Walter Carroll, with whom Mr. George H. Terriberry, Mr. Joseph M. Rault and Mr. W.W. Young were on the brief, for appellee.
*434 MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
The United States libeled the Steamship "Panoil" and asked a decree for two thousand dollars because of damage inflicted upon spur dike No. 5, a structure extending into the Mississippi River. Upon exception duly taken the District Court correctly concluded that it lacked jurisdiction of the matter and dismissed the libel.
In order to deflect the current and cause it to deepen the channel at the mouth of the river the United States built submerged dikes and sills, composed of willow mattresses weighted down with stone; also several spurs. Spur dike No. 5, located near the "Head of the Passes," consists of a cribwork of round piles, hewn walings and *435 sawn cross braces, all securely bolted together, with a curtain of round piles bolted against the upstream face. It is driven into the bed of the river and extends out about seven hundred feet from the east bank, approximately at right angles to the channel. Its special purpose is to slacken the current, induce deposits of sediment and eventually build out the shore; and in this way to improve the channel and aid navigation. Proceeding in a thick fog the "Panoil" struck this dike, shoved thirty feet of the channel end upstream, and so damaged it as to require rebuilding at an expense of two thousand dollars.
Appellants maintain that as the dike is an aid to navigation the court below had jurisdiction of the alleged tort, within the doctrine of The Blackheath, 195 U.S. 361, and The Raithmoor, 241 U.S. 166. We think the principle of those cases does not go so far. The dike constitutes an extension of the shore, and must be regarded as land. The mere fact that its presence may affect the flow of the water and thereby ultimately facilitate navigation is not enough to bring the injury within the admiralty jurisdiction. Cleveland Terminal & Valley R.R. Co. v. Cleveland S.S. Co., 208 U.S. 316; The Troy, id. 321.
Affirmed.
NOTES
[1]  The docket title of this case is United States v. Steamship "Panoil."